Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered January 23, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to 5 years probation, unanimously affirmed.
Defendant’s suppression motion was properly denied. We find no reason to disturb the hearing court’s credibility determinations (People v Prochilo, 41 NY2d 759). The record does not support defendant’s claim that the stop of the taxicab for a traffic violation was a pretext to investigate an unrelated crime. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.